Title: To James Madison from Meriwether Lewis, 28 June 1807
From: Lewis, Meriwether
To: Madison, James



Dear Sir,
Philadelphia, June 28th. 1807.

You will find herewith inclosed an Account with a receipt annexed for my salary as governor of the Territory of Louisiana to the 30th. inst.
Not being acquainted with the mode of making application to your department for my salary, it is probable that the inclosed account may be deficient in point of form, if so, and you will have the goodness to point out the defect it shall be corrected.  But should it prove such as is admissable you would much oblige me by forwarding a check on the bank of the U’ States as early as it may be convenient.  I have the honor to be with much respect, Your sincere friend & Obt. Servt.

Meriwether Lewis

